     Case 1:21-cv-00582-PJG ECF No. 9, PageID.8 Filed 08/20/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

MICHAEL ANGELO BURNETT,

                        Plaintiff,                        Case No. 1:21-cv-582

v.                                                        Honorable Phillip J. Green

MATTHEW MACAULEY, et al.,

                        Defendants.
____________________________/

                       OPINION DENYING LEAVE
             TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

        This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least

three lawsuits that were dismissed as frivolous, malicious or for failure to state a

claim, he is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g). The

Court will order Plaintiff to pay the $402.00 civil action filing fees applicable to those

not permitted to proceed in forma pauperis.1 This fee must be paid within twenty-

eight (28) days of this opinion and accompanying order. If Plaintiff fails to pay the

fee, the Court will order that this case be dismissed without prejudice. Even if the




1 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a
miscellaneous administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-
forms/fees/district-court-miscellaneous-fee-schedule. The miscellaneous administrative fee, however,
“does not apply to applications for a writ of habeas corpus or to persons granted in forma pauperis
status under 28 U.S.C. § 1915.” Id.
    Case 1:21-cv-00582-PJG ECF No. 9, PageID.9 Filed 08/20/21 Page 2 of 7




case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re

Alea, 286 F.3d 378, 380–81 (6th Cir. 2002).

                                     Discussion

      The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing

a prisoner’s request for the privilege of proceeding in forma pauperis. As the Sixth

Circuit has stated, the PLRA was “aimed at the skyrocketing numbers of claims filed

by prisoners–many of which are meritless–and the corresponding burden those filings

have placed on the federal courts.” Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th Cir.

1997). For that reason, Congress created economic incentives to prompt a prisoner

to “stop and think” before filing a complaint. Id. For example, a prisoner is liable for

the civil action filing fee, and if the prisoner qualifies to proceed in forma pauperis,

the prisoner may pay the fee through partial payments as outlined in 28 U.S.C.

§ 1915(b). The constitutionality of the fee requirements of the PLRA has been upheld

by the Sixth Circuit. Id. at 1288.

      In addition, another provision reinforces the “stop and think” aspect of the

PLRA by preventing a prisoner from proceeding in forma pauperis when the prisoner

repeatedly files meritless lawsuits. Known as the “three-strikes” rule, the provision

states:




                                           2
    Case 1:21-cv-00582-PJG ECF No. 9, PageID.10 Filed 08/20/21 Page 3 of 7




      In no event shall a prisoner bring a civil action or appeal a judgment in
      a civil action or proceeding under [the section governing proceedings in
      forma pauperis] if the prisoner has, on 3 or more prior occasions, while
      incarcerated or detained in any facility, brought an action or appeal in
      a court of the United States that was dismissed on the grounds that it
      is frivolous, malicious, or fails to state a claim upon which relief may be
      granted, unless the prisoner is under imminent danger of serious
      physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is

express and unequivocal. The statute does allow an exception for a prisoner who is

“under imminent danger of serious physical injury.” The Sixth Circuit has upheld

the constitutionality of the three-strikes rule against arguments that it violates equal

protection, the right of access to the courts, and due process, and that it constitutes a

bill of attainder and is ex post facto legislation. Wilson v. Yaklich, 148 F.3d 596, 604–

06 (6th Cir. 1998).

      Plaintiff has been an active litigant in the federal courts in Michigan. In more

than three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that

they were frivolous, malicious and/or failed to state a claim. See, Burnett v. Marschke

et al., No. 2:09-cv-225 (W.D. Mich. Feb. 5, 2010); Burnett v. Hofbauer et al., No. 2:09-

cv-192 (W.D. Mich. Dec. 2, 2009); Burnett v. Caruso, et al., No. 2:09-cv-180 (W.D.

Mich. Oct. 8, 2009); Burnett v. Hill, et al., No. 2:09-cv-39 (W.D. Mich. Mar. 6, 2009);

Burnett v. Caruso, et al., No. 2:08-cv-168 (W.D. Mich. Jan. 5, 2009). In addition,

Plaintiff has been denied leave to proceed in forma pauperis under the three-strikes

rule in dozens of cases. See, e.g., Burnett v. Kipela et al., No. 2:20-cv-105 (W.D. Mich.

Oct. 18, 2010) (ECF Nos. 3–4). By late 2010, Plaintiff had accumulated all five of his




                                           3
   Case 1:21-cv-00582-PJG ECF No. 9, PageID.11 Filed 08/20/21 Page 4 of 7




strikes and had been denied pauper status in two dozen additional cases in the

Western District of Michigan.

      Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth

the following general requirements for a claim of imminent danger:

      In order to allege sufficiently imminent danger, we have held that “the
      threat or prison condition must be real and proximate and the danger of
      serious physical injury must exist at the time the complaint is filed.”
      Rittner v. Kinder, 290 F. App’x 796, 797 (6th Cir. 2008) (internal
      quotation marks omitted). “Thus a prisoner’s assertion that he or she
      faced danger in the past is insufficient to invoke the exception.” Id. at
      797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488, 492 (6th
      Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
      exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011)
      (“Assertions of past danger will not satisfy the ‘imminent danger’
      exception.”); cf. [Pointer v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir.
      2007)] (implying that past danger is insufficient for the imminent-
      danger exception).

      In addition to a temporal requirement, we have explained that the
      allegations must be sufficient to allow a court to draw reasonable
      inferences that the danger exists. To that end, “district courts may deny
      a prisoner leave to proceed pursuant to § 1915(g) when the prisoner’s
      claims of imminent danger are conclusory or ridiculous, or are clearly
      baseless (i.e. are fantastic or delusional and rise to the level of irrational
      or wholly incredible).” Rittner, 290 F. App’x at 798 (internal quotation
      marks and citations omitted); see also Taylor, 508 F. App’x at 492
      (“Allegations that are conclusory, ridiculous, or clearly baseless are also
      insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013).           A

prisoner’s claim of imminent danger is subject to the same notice pleading

requirement as that which applies to prisoner complaints. Id. Consequently, a

prisoner must allege facts in the complaint from which the Court could reasonably




                                            4
    Case 1:21-cv-00582-PJG ECF No. 9, PageID.12 Filed 08/20/21 Page 5 of 7




conclude that the prisoner was under an existing danger at the time he filed his

complaint, but the prisoner need not affirmatively prove those allegations. Id.

      Plaintiff is incarcerated with the Michigan Department of Corrections (MDOC)

at the Bellamy Creek Correctional Facility (IBC), and the actions about which he

complains purportedly occurred at that facility.       He sues IBC Warden Matthew

Macauley and Assistant Resident Unit Supervisor Wendy C. Lane. Plaintiff also sues

Corrections Officers Unknown Cuellar, Unknown Smith, Unknown Rockwell,

Unknown Banister, Unknown Kelly, Unknown Emery, and Unknown Parties named

as Jane Does.

      The instant complaint is one of seven complaints filed by Plaintiff over the last

nine months. See also Burnett v. Lane, No. 1:21-cv-468 (W.D. Mich.); Burnett v. Lane

et al., No. 1:21-cv-462 (W.D. Mich.); Burnett v. Spitzley, No. 1:21-cv-390 (W.D. Mich.);

Burnett v. Macauley et al., No. 1:20-cv-1116 (W.D. Mich.); Burnett v. Wiborn et al.,

No. 1:20-cv-1161 (W.D. Mich.); Burnett v. Washington, No. 1:20-cv-1173 (W.D. Mich.).

The three 2020 complaints were the first complaints filed by Plaintiff in this Court in

10 years. In his three 2020 complaints, Plaintiff alleged that various prison officials

used the prison “Safety System” to deliver feces and urine directly into Plaintiff’s

mouth over a period of years. Plaintiff admitted that he suffered from paranoia and

schizophrenia. The Court eventually determined that Plaintiff’s allegations in all

three of the 2020 case were frivolous, because they were “fantastic or delusional and

[rose] to the level of irrational or wholly incredible.” Rittner, 290 F. App’x at 79.




                                            5
    Case 1:21-cv-00582-PJG ECF No. 9, PageID.13 Filed 08/20/21 Page 6 of 7




      In the instant case, Plaintiff alleges that Defendants Cuellar, Smith, Rockwell,

Banister, Emery, Kelly, and Does are “locked onto [Plaintiff] with the prison safety

systems” and are reading his legal mail and passing the information on to MDOC

officials who Plaintiff has sued. Plaintiff also makes a conclusory assertion that since

March 6, 2020, Defendants Lane, Cuellar, Smith, Rockwell, Banister, Emery, Kelly,

and Does retaliated against him by “sexually assaulting [Plaintiff] every day of the

week, after seeing [Plaintiff] in states of nudity and reading his legal mail and legal

papers and sharing the information with MDOC defendants in pending litigation.”

(Compl., ECF No. 1, PageID.5.)        Plaintiff’s allegations against Defendants are

functionally identical to the claims deemed conclusory, fantastic, and delusional in

Rittner, 290 F. App’x at 79, and to the bizarre allegations concerning the magical

capacity of mysterious prison “safety systems” that this Court found delusional in

Plaintiff’s other 2020 and 2021 cases. See Burnett v. Lane, No. 1:21-cv-468 (W.D.

Mich. July 9, 2021); Burnett v. Lane et al., No. 1:21-cv-462 (W.D. Mich. June 29, 2021);

Burnett v. Spitzley, No. 1:21-cv-390 (W.D. Mich. May 10, 2021); Burnett v.

Washington, 1:20-cv-1173 (W.D. Mich. Feb. 9, 2021); Burnett v. Wiborn et al., No.

1:20-cv-1161 (W.D. Mich. Dec. 18, 2020); Burnett v. Macauley et al., No. 1:20-cv-1116

(W.D. Mich. Dec. 18, 2020).     In addition, Plaintiff’s broad contention that he is

sexually assaulted on a daily basis is entirely conclusory and falls short of showing

that he was in imminent danger. Because Plaintiff’s allegations against Defendants

are frivolous, Plaintiff fails to demonstrate that he is in imminent danger of serious

physical injury.



                                           6
    Case 1:21-cv-00582-PJG ECF No. 9, PageID.14 Filed 08/20/21 Page 7 of 7




      Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in

this action. Plaintiff has twenty-eight (28) days from the date of entry of this order

to pay the civil action filing fees, which total $402.00. When Plaintiff pays his filing

fees, the Court will screen his complaint as required by 28 U.S.C. § 1915A and 42

U.S.C. § 1997e(c). If Plaintiff does not pay the filing fees within the 28-day period,

this case will be dismissed without prejudice, but Plaintiff will continue to be

responsible for payment of the $402.00 filing fees.



Dated: August 20, 2021                         /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge

SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S.
District Court.”




                                           7
